Citation Nr: 1000116	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-18 959	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent, 
effective June 8, 2005, and a staged rating in excess of 30 
percent, effective January 10, 2006 for idiopathic 
thrombocytopenia.  

2.  Entitlement to an initial compensable rating for 
dyshidrotic eczema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to June 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and noncompensable ratings for idiopathic 
thrombocytopenia and dyshidrotic eczema. 

In April 2007, the RO granted an initial rating of 70 
percent, effective June 8, 2005, and a staged rating of 30 
percent, effective January 10, 2006 for idiopathic 
thrombocytopenia  


FINDING OF FACT

On December 10, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran through her authorized 
representative withdrew her appeal of a denial of increased 
ratings for idiopathic thrombocytopenia and dyshidrotic 
eczema.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, 
the appellant through her authorized representative withdrew 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
JOHN H. NILON 
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


